Citation Nr: 0828642	
Decision Date: 08/22/08    Archive Date: 09/02/08

DOCKET NO.  07-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey in which entitlement to service connection 
for hearing loss was denied.


FINDING OF FACT

Bilateral hearing loss is the etiological result of acoustic 
trauma the veteran experienced during active service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss have been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

Service Connection

The veteran seeks entitlement to service connection for 
bilateral hearing loss.

Service connection may be established for disability 
resulting from injury or disease incurred in service. 38 
U.S.C.A. § 1110. Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service. A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service. See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post- 
service development of a presumptive disease such as hearing 
loss or tinnitus to a degree of 10 percent within one year 
from the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102. When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less. 38 C.F.R. § 
3.385.

Hearing loss was diagnosed in a March 2005 VA examination 
report.

Service medical records reveal that the veteran evidenced the 
following audiometric findings at entrance to active service:  


HERTZ
Jan 1964
500
1000
2000
3000
4000
RIGHT
10
10
10
--
15
LEFT
10
10
10
--
15

At discharge from active service, the following audiometric 
findings were measured:


HERTZ
Dec 1965
500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
5
10
0
0
0

The veteran reported no complaints of hearing loss at 
discharge, and the physician did not diagnose any hearing or 
ear diagnoses, defects, abnormalities or other findings on 
his medical examination.

In March 2005, the examiner stated she had reviewed the 
veteran's claims file and noted the veteran's reported 
history of exposure to noise during active service included 
mortars, recoilless rifles, rocket launchers and small arms 
fire, and that he reported he was a weapons instructor with 
the Army in Korea in the demilitarized zone.  The veteran 
reported onset of hearing loss during service and continuing 
to the present.  He also reported onset of tinnitus during 
active service, and attributed it to the same acoustic trauma 
as he believed caused his hearing loss.  The examiner opined 
that the diagnosed hearing loss was not the result of active 
service. The examiner's rationale was that the veteran's 
service medical records revealed no complaints of hearing 
loss or tinnitus, and that his separation physical showed 
hearing within normal limits.

The March 2005 VA audiological examination shows the 
following audiometric results in, pure tone thresholds:




HERTZ

500
1000
2000
3000
4000
RIGHT
50
55
50
55
50
LEFT
50
50
55
45
30

The average pure tone hearing loss was 53 on the right and 45 
on the left with CNC with Maryland speech tests resulting in 
98 percent speech discrimination in the right ear, and 98 
percent in the left ear.  The audiologist diagnosed moderate 
sensorineural hearing loss through 4000 Hz, rising to normal 
thereafter on the right and moderate sensorineural hearing 
loss through 3000 Hz, rising to normal at 8000 Hz on the 
left.  This meets the criteria for hearing impairment under 
38 C.F.R. § 3.385.  Constant tinnitus was also diagnosed.  

In an August 2005 addendum, the examiner opined that it was 
at least as likely as not that the veteran's military noise 
exposure contributed to his overall tinnitus.  Service 
connection for bilateral tinnitus was granted in an August 
2005 rating decision.  

The veteran has submitted several statements and his 
testimony before the undersigned Veterans Law Judge 
documenting his exposure to acoustic trauma during his active 
service. He reported continuous exposure as a rifle platoon 
leader to rifle and small arms fire, 81 millimeter and 4.2 
inch mortars, and 106 millimeter recoilless rifle.  He 
testified that while deployed to Korea, he served as an 
instructor for the M14 and was exposed to this acoustic 
trauma daily for much of his 13-month deployment.  He further 
testified that he experienced onset of hearing loss and 
tinnitus during active service, after exposure to rifle, 
small arms, and mortar fire-particularly after his duties as 
instructor in Korea.  He testified his hearing returned but 
that the tinnitus remained.  But lower voices, he testified, 
remained inaudible from this time forward and, a year after 
discharge, his father procured hearing aids for him.  His 
civilian occupation following service involved no exposure to 
loud noises.  He reported he was a systems analyst.

Service personnel records reflect that the veteran's military 
occupational specialty (MOS) was as Infantry Unit Commander, 
that he served as rifle platoon leader, instructor and 
training officer, and that he served in Korea.  Thus, the 
veteran's testimony and statements are consistent with the 
evidence of record, which substantiates that he served in 
occupational specialties and a hostile environment in which 
exposure to acoustic trauma was a given.

Subsequent to the veteran's discharge from active service, 
private medical records dated in 1984 and 1985 show findings 
of hearing loss.  Interpreted from a private employment 
record, the hearing impairment is portrayed as following:


HERTZ
Apr 1984
500
1000
2000
3000
4000
RIGHT
40
45
30
30
15
LEFT
40
40
25
20
5


HERTZ
Apr 1985
500
1000
2000
3000
4000
RIGHT
35
45
35
30
25
LEFT
40
45
30
20
10

This is the earliest medical evidence of hearing impairment. 

The examiner who conducted the March 2005 VA examination 
stated she reviewed the veteran's claims file. She observed 
that the veteran did not exhibit hearing loss at discharge 
from active service.  However, based on these same documents 
and the veteran's reported history, the VA examiner opined in 
an August 2005 addendum that the diagnosed tinnitus was the 
result of acoustic trauma during active service. 

Given the veteran's testimony and statements-which are 
consistent with the evidence of record, the testimony that he 
received hearing aids in 1967 and the degree of hearing loss 
evidenced in 1984 and 1985 private records, the grant of 
service connection for tinnitus based on exposure to acoustic 
trauma during active service, and the absence of any findings 
of exposure to acoustic trauma from service to present, the 
record as a whole supports the veteran's claim that he began 
to experience symptoms of hearing loss in service, which 
persisted until his diagnosis in 2005.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The medical evidence presents no other opinions or evidence 
against a finding that the veteran's manifested hearing loss 
had its onset during his active service. The evidence is thus 
in equipoise, the benefit of the doubt goes to the veteran, 
and service connection for hearing loss is warranted. See 38 
C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


